                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FRANK ROSENBLUM,                                  Case No. 18-cv-06725-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                  v.
                                   9                                                         DISMISS

                                  10       U.S. BANK NATIONAL ASSOCIATION,                   Re: Dkt. No. 12
                                           AS TRUSTEE FOR CSFB MORTGAGE
                                  11       BACKED PASS-THROUGH
                                           CERTIFICATES, SERIES 2004-7, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Frank Rosenblum seeks to quiet title and cancel a deed of trust and a trustee’s

                                  15   deed related to a residential property in Woodside, California, to which he attained an interest

                                  16   through his wife, Jennifer Mae Rosenblum. Defendants move to dismiss because both state and

                                  17   federal courts have denied Ms. Rosenblum the relief Mr. Rosenblum now requests. Defendants

                                  18   argue, correctly, that Mr. Rosenblum is in privity with Ms. Rosenblum and that his claims are

                                  19   foreclosed under res judicata.1 Mr. Rosenblum’s amended complaint is dismissed with prejudice.

                                  20                                            BACKGROUND2

                                  21           This action relates to the ownership the property located at 35 Echo Lane in Woodside, CA

                                  22   (“the Subject Property”). Amended Complaint (“FAC”) at ¶ 7 [Dkt. No. 8]. It is necessary to

                                  23   understand the chain of title to the Subject Property and the history of the litigation surrounding it

                                  24   to understand whether res judicata applies.

                                  25
                                       1
                                  26    Pursuant to Civil Local Rule 7-1(b), I find this matter suitable for disposition without oral
                                       argument and vacate the hearing and case management conference both currently scheduled for
                                  27   March 6, 2019.
                                       2
                                  28    I accept Mr. Rosenblum’s allegations in the Amended Complaint as true for purposes of this
                                       motion.
                                   1   The Separation Litigation, the Lis Pendens, and Richard Hatfield’s Deed of Trust

                                   2             Ms. Rosenblum, formerly known as Jennifer M. Moore, acquired her interest in the Subject

                                   3   Property from Richard Hatfield, with whom she was previously in a domestic relationship. Id. at ¶

                                   4   ¶s 3, 8. They separated in 2001; Mr. Hatfield had record title to the Subject Property at the time of

                                   5   separation. Ms. Rosenblum then commenced litigation (the “Separation Litigation”) to determine,

                                   6   among other matters, their respective ownership rights in the Subject Property, and recorded a lis

                                   7   pendens on the Subject Property in June 20, 2002. Id., ¶ 9. In 2003, an order expunging the lis

                                   8   pendens was issued but never recorded.3 Rosenblum v. U.S. Bank, Nat'l Ass'n, No. A143027, 2016

                                   9   WL 1293999, at *1 (Cal. Ct. App. Apr. 1, 2016), as modified on denial of reh'g (Apr. 26, 2016)

                                  10   (“Rosenblum II”); Rosenblum v. Mortg. Elec. Registration Sys., Inc., No. A146526, 2016 WL

                                  11   5404370, at *1 (Cal. Ct. App. Sept. 28, 2016) (“Rosenblum III”).

                                  12             On February 2, 20044, Hatfield obtained a residential loan in the principal sum of
Northern District of California
 United States District Court




                                  13   $1,210,000 (the Subject Loan) that was secured by a deed of trust encumbering the Subject

                                  14   Property. Deed of Trust attached as Exhibit 3 to Request for Judicial Notice in Support of Motion

                                  15   to Dismiss First Amended Complaint by Defendants U.S. Bank, as Trustee and JPMorgan Chase

                                  16   Bank, N.A. (“RJN”) [Dkt. No. 12-1]. The encumbrance of the Subject Loan is the heart of this

                                  17   matter.

                                  18             Ms. Rosenblum initiated a Marvin action5 against Hatfield, resulting in a bifurcated trial.

                                  19   The first phase, dealing with all issues other than the accounting and division of the jointly owned

                                  20   property, concluded in December 2005. Id. at ¶ 11. On January 22, 2007, the San Mateo County

                                  21   Superior Court issued a statement of decision determining that Ms. Rosenblum and Hatfield

                                  22   jointly owned all property acquired during the relationship, including the Subject Property. Id.

                                  23   Because the trial was bifurcated, the statement of decision did not include an accounting or

                                  24
                                       3
                                  25    Mr. Rosenblum failed to point this out, despite it being recognized by two state appellate courts
                                       whose opinions I take judicial notice of as described infra.
                                  26   4
                                        Mr. Rosenblum states that Hatfield executed the deed of trust on February 27, 2004. Compl. at ¶
                                  27   10. The difference in date is immaterial and the deed of trust itself is dated February 2, 2004.
                                       5
                                  28    A Marvin action is a suit between unmarried cohabitants to establish contractual rights to income
                                       and assets. See Marvin v. Marvin (1976) 18 Cal.3d 660.
                                                                                      2
                                   1   allocation of their joint property. Id. at ¶ 12.

                                   2   Hatfield Declares Bankruptcy and the Lis Pendens Litigation

                                   3           On January 31, 2008, before the accounting and allocation of the joint property could be

                                   4   tried in the second phase of the Marvin action, Hatfield filed for Chapter 7 bankruptcy relief. Id.

                                   5   at ¶ 13. The bankruptcy proceeding automatically stayed the state court proceeding and Hatfield’s

                                   6   interest in all of his non-exempt property (including the Subject Property) was transferred to his

                                   7   trustee. Id. at ¶ 14, 17.

                                   8           On July 11, 2008, Hatfield’s bankruptcy trustee filed an amended complaint in an

                                   9   adversary proceeding challenging, among other things, the validity of Ms. Rosenblum’s lis

                                  10   pendens (the “Lis Pendens Litigation”). Id. at ¶ 16. Washington Mutual Bank (“WaMu”)6, listed

                                  11   as a party defendant, also contested the validity of the lis pendens. Id. Because of the stay in the

                                  12   Marvin case, the bankruptcy court treated both Hatfield’s trustee and Ms. Rosenblum as each
Northern District of California
 United States District Court




                                  13   holding a contingent or inchoate one-half ownership of each item of their joint property and did

                                  14   not address how ownership of the Subject Property would be allocated. Id. at ¶¶ 18-20. On

                                  15   September 3, 2009, the bankruptcy court issued a memorandum decision and order determining

                                  16   that (i) the lis pendens was valid, (ii) Ms. Rosenblum’s ownership interest to the Subject Property

                                  17   related back to June 20, 2002 when the lis pendens was recorded, and (iii) the deed of trust did not

                                  18   attach to her interest in the Subject Property, but did attach to the interest of Hatfield’s bankruptcy

                                  19   trustee. Id. at ¶ 21.

                                  20   Ms. Rosenblum and Hatfield’s Trustee Enter into a Settlement Agreement

                                  21           On March 1, 2010, Ms. Rosenblum and the bankruptcy trustee entered into a settlement

                                  22   agreement that provided for a final judgment in the adversarial proceeding, a sale to Ms.

                                  23   Rosenblum of the bankruptcy estate’s interest in real and personal property, and entry of final

                                  24   judgment in the Marvin action that granted the estate’s half interest in the Subject Property to her

                                  25   in partial satisfaction of her interest in the joint property. Id. at ¶ 23. Following notice to all

                                  26   creditors, the bankruptcy court held a hearing on the bankruptcy trustee’s motion for approval of

                                  27
                                       6
                                  28    On February 26, 2018, WaMu filed Claim No. 5 in Hatfield’s bankruptcy with itself as the
                                       creditor, alleging a balance due on the note secured by the Deed of Trust. Id. at ¶ 15.
                                                                                         3
                                   1   the settlement and filed an order approving the settlement and authorizing the trustee to perform

                                   2   its terms was filed on March 31, 2010. Id. at ¶ 24. On May 3, 2010, the bankruptcy court entered

                                   3   the judgment in the adversarial proceeding. Id. at ¶ 25; Judgement Determining Validity, Priority,

                                   4   and Extent and Liens and Interests, Janina M. Elder, Trustee in Bankruptcy of the Estate of

                                   5   Richard L Hatfield v. Sand Hill Road Venture Group, et al, 08-cv-3072-TEC (Bankr. N.D. Cal.

                                   6   May 3, 2010) (the “Bankruptcy Judgment”) attached as Exhibit 6 to RJN. Pursuant to the

                                   7   settlement agreement, the bankruptcy trustee recorded a deed conveying any interest of Hatfield’s

                                   8   bankruptcy estate in the Subject Property to Ms. Rosenblum on July 28, 2010. Id. at ¶ 26.

                                   9   Assignment and Notice of Default and Sale

                                  10          On March 29, 2010, Mortgage Electronic Registration Systems, Inc. (“MERS”) recorded

                                  11   an assignment of the beneficial ownership of the deed of trust to defendant U.S. Bank National

                                  12   Association, as Trustee, Successor in Interest to Wachovia Bank, N.A., for MALT 2004-1
Northern District of California
 United States District Court




                                  13   (“MALT”). Id. at ¶ 27. MERS, as the apparent agent, did not identify the assignor of the deed of

                                  14   trust. Id. On May 7, 2011, WaMu’s successor, JPMorgan Chase Bank, N.A. (“Chase”), filed a

                                  15   notice of change of address in Hatfield’s bankruptcy, indicating that the former name of the

                                  16   creditor was “Chase Home Finance/Washington Mutual” and the new name of the creditor was

                                  17   “JPMorgan Chase Bank, N.A.” Id. at ¶ 28. On August 1, 2011, MERS recorded an assignment of

                                  18   the beneficial ownership of the deed of trust to CSFB Mortgage Backed Pass-through Certificates,

                                  19   Series 2004-7 (herein “CSFB”) and did not name the assignor. Id. at ¶ 29.

                                  20          On December 18, 2017, a notice of default on the Subject Loan was recorded, reflecting

                                  21   the total balance due at $1,147,660.02. Notice of Default and Election to Sell Under Deed of

                                  22   Trust attached as Exhibit 19 to RJN [Dkt. No. 12-1]. On October 9, 2018, CSFB recorded a notice

                                  23   of sale purporting to sell the Subject Property pursuant to the deed of trust. Compl. at ¶ 38. The

                                  24   sale occurred on November 6, 2018. Id. On November 28, 2018, the trustee’s deed naming U.S.

                                  25   Bank National Association as Trustee for CSFB Mortgage-Backed Pass-Through Certificates,

                                  26   Series 2004-7 was recorded, listing that the amount the grantee paid at $2,103,585.97 to acquire a

                                  27   50% co-tenancy interest in the Subject Property. Id.; Trustee’s Deed Upon Sale attached as

                                  28   Exhibit 20 to RJN [Dkt. No. 12-1].
                                                                                        4
                                   1   Mr. Rosenblum Takes an Interest in the Subject Property

                                   2          On October 2, 2010, Frank and Jennifer Rosenblum were married. Id. at ¶ 31. Ms.

                                   3   Rosenblum conveyed her interest in the Subject Property by grant deed to herself and Mr.

                                   4   Rosenblum on August 29, 2012. Id. at ¶ 32.

                                   5          Mr. Rosenblum argues that the title granted by the judgment entered in February 2014 to

                                   6   Ms. Rosenblum, and therefore his title as well, relates back to the recording of her lis pendens on

                                   7   June 20, 2002, and that the chain of title begins on that date. Id. at ¶¶ 34-35. He also contends

                                   8   that the deed of trust, the trustee’s deed, and all other conveyances of any interest by Hatfield,

                                   9   Hatfield’s bankruptcy trustee, or any person claiming to convey title predicated on the deed of

                                  10   trust or the trustee’s deed are void against the February 2014 judgment. Id. at ¶ 36. He states that

                                  11   the July 28, 2010 deed from Hatfield’s bankruptcy trustee conveying the estate’s interest in the

                                  12   Subject Property to Ms. Rosenblum is also void because it conveyed Hatfield’s interest after the
Northern District of California
 United States District Court




                                  13   recording of the lis pendens when Hatfield had no interest to convey. Id.

                                  14          By way of his complaint, Mr. Rosenblum seeks two things: (1) cancellation of the deed of

                                  15   trust and the trustee’s deed and (2) quieting title on the Subject Property. Id. at ¶¶ 39-47.

                                  16   Request for Judicial Notice

                                  17          Defendants request that I take judicial notice of a number of recorded grant deeds, deeds of

                                  18   trust, notices of default, judicial statements of decision, orders, opinions, and judgments from state

                                  19   and federal courts. RJN. Under Federal Rule of Evidence 201(b), a judicially noticed fact must be

                                  20   one not subject to reasonable dispute because it is either (1) “generally known within the trial

                                  21   court's territorial jurisdiction;” or (2) “can be adequately and readily determined from sources

                                  22   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(d). A court may “take

                                  23   judicial notice of undisputed matters of public record, including documents on file in federal or

                                  24   state courts.” Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (internal citation

                                  25   omitted).

                                  26          I grant the request for judicial notice. I take judicial notice of Exhibits 1, 3-5, 9 and 19-20,

                                  27   as they are public records. See e.g., W. Fed. Sav. & Loan Ass'n v. Heflin Corp., 797 F. Supp. 790,

                                  28   792 (N.D. Cal. 1992) (taking judicial notice of documents in a county public record, including a
                                                                                          5
                                   1   state court file and deeds of trust); Valasquez v. Mortgage Elec. Registration Sys., Inc., No. 08-cv-

                                   2   3818-PJH, 2008 WL 4938162, at *2-3 (N.D. Cal. Nov. 17, 2008) (taking judicial notice of a deed

                                   3   of trust and notice of default). I take judicial notice of the existence of Exhibits 2, 6-8, 10-18, and

                                   4   21 as they are court records. See, e.g., Hunt v. Check Recovery Sys. Inc., 478 F. Supp. 2d 1157,

                                   5   1160-61 (N.D. Cal. 2007) (“Judicial notice may be taken of 'adjudicative facts' such as court

                                   6   records, pleadings.”). The requests for judicial notice of the state court's rulings are granted as to

                                   7   the existence of the opinions but not as to the truth of their contents. See Lee v. City of Los

                                   8   Angeles, 250 F.3d 668, 690 (9th Cir. 2001).

                                   9                                           LEGAL STANDARD

                                  10           Under Federal Rule of Procedure 12(b)(6), a district court must dismiss a complaint if it

                                  11   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  12   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its
Northern District of California
 United States District Court




                                  13   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  14   the plaintiff pleads facts that “allow[ ] the court to draw the reasonable inference that the

                                  15   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  16   (citation omitted). While courts do not require “heightened fact pleading of specifics,” a plaintiff

                                  17   must allege facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550

                                  18   U.S. at 555, 570.

                                  19           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  20   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  21   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). The court is not

                                  22   required to accept as true “allegations that are merely conclusory, unwarranted deductions of fact,

                                  23   or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  24                                               DISCUSSION

                                  25           Defendants move to dismiss Mr. Rosenblum’s amended complaint on the grounds that it is

                                  26   barred by res judicata from prior judgments against Ms. Rosenblum in one federal judgment, two

                                  27   state trial court judgments, and two state appellate court opinions affirming the trial courts’

                                  28
                                                                                           6
                                   1   judgments. Motion to Dismiss (“MTD”) at 6 [Dkt. No. 12].7 As there are both federal and state

                                   2   court judgments involved here, I must analyze defendants’ res judicata arguments under both

                                   3   federal and California law.

                                   4   I.     THE RELEVANT PRIOR RULINGS

                                   5          The oldest ruling involves the Statement of Decision Re Marvin and Related Issues Prior

                                   6   to Accounting in which the state trial court judge held that Ms. Rosenblum and Hatfield must

                                   7   divide their assets, including the Subject Property, equally. Moore v. Hatfield, Nos. CIV 433 625,

                                   8   CIV 443 746, CIV 444 497, F 068 286 Consolidated at 5 (Cal Super. Ct. Jan. 22, 2007) (the

                                   9   “Marvin Decision”) attached as Exhibit 2 to RJN [Dkt. No. 12-1]. The next is the judgment from

                                  10   the federal bankruptcy court issued in the adversary proceeding. The court incorporated the

                                  11   Marvin Decision, found that Hatfield’s bankruptcy trustee held an undivided fifty percent share of

                                  12   the Subject Property, and determined that the deed of trust stemming from the Subject Loan did
Northern District of California
 United States District Court




                                  13   not encumber Ms. Rosenblum’s interest in her fifty percent share of the Subject Property.

                                  14   Bankruptcy Judgment at 2-4.

                                  15          The third ruling involved a lawsuit Ms. Rosenblum filed against MERS and U.S. Bank

                                  16   National Association, as Trustee for CSFB Mortgage Backed Pass Through Certificates, Series

                                  17   2004-7 (“U.S. Bank”) filed in California Superior Court. Order Sustaining U.S. Bank’s Demurrer

                                  18   to Plaintiff’s Second Amended Complaint Without Leave to Amend, Rosenblum v. Mortgage

                                  19   Electronic Registration Systems, Inc., CIV 463382 (Cal. Super. Ct. May 23, 2014) (“Rosenblum

                                  20   I”) attached as Exhibit 12 to RJN [Dkt. No. 12-1]. The trial court judge found that: Ms.

                                  21   Rosenblum failed to allege that the deed of trust was invalid when it was recorded or that it had

                                  22   been paid in full or was subject to reconveyance; the lis pendens recorded by Ms. Rosenblum was

                                  23   extinguished prior to recordation of U.S. Bank’s encumbrance; and the Bankruptcy Judgment had

                                  24   already decided these issues of ownership and lien priority. Id. at 2. The trial court separately

                                  25   dismissed Ms. Rosenblum’s complaint with prejudice as to U.S. Bank and MERS, leading to two

                                  26
                                  27   7
                                         Defendants also argue that even if res judicata did not bar Mr. Rosenblum’s complaint, the
                                  28   complaint fails as a matter of law because all claims rely on Ms. Rosenblum’s claim that she owns
                                       the Subject Property free and clear of defendant U.S. Bank, as Trustee’s lien. MTD at 6.
                                                                                          7
                                   1   separate judgments, one to U.S. Bank and the other to MERS.8 Exhibits 13 and 14 attached to

                                   2   RJN [Dkt. No. 12-1].

                                   3          The fourth ruling comes from Rosenblum II, where the state appellate court affirmed the

                                   4   judgment concerning U.S. Bank in Rosenblum I and found that the trial court did not err in

                                   5   concluding that the deed of trust encumbered the 50 percent of the property Ms. Rosenblum

                                   6   purchased from Hatfield’s bankruptcy trustee. Rosenblum II at 6-7. It also rejected Ms.

                                   7   Rosenblum’s challenge to U.S. Bank’s ownership of the deed of trust. Id. at 7-8.

                                   8          The fifth ruling is from Rosenblum III, in which Ms. Rosenblum argued that MERS should

                                   9   not have been dismissed in Rosenblum I because (1) MERS’s failure to produce admissible

                                  10   evidence of its authority to assign the deed of trust and underlying note made the assignment

                                  11   subject to dispute and (2) that the separate judgment against MERS in an in rem quiet title action

                                  12   violated the one final judgment rule. Rosenblum III at 5-6. The appellate court reasoned that its
Northern District of California
 United States District Court




                                  13   holding in Rosenblum II necessarily foreclosed Ms. Rosenblum’s first argument. Id. at 9. With

                                  14   regards to Ms. Rosenblum’s second argument that the trial court’s opinion violated the one final

                                  15   judgment rule, the appellate court held that she was wrong on the merits and that the trial court

                                  16   correctly sustained the demurrer because Ms. Rosenblum failed to establish through her pleadings

                                  17   a necessary element of her claim. Id. at 9-10.

                                  18          Ms. Rosenblum’s motions for rehearing of Rosenblum II and III were both denied.

                                  19   Exhibits 16 and 18 attached to RJN [Dkt. No. 12-1]. Her petition for review to the California

                                  20   Supreme Court was also denied; in issuing the remittitur, the clerk of court wrote that the opinion

                                  21   in Rosenblum II had become final. Exhibit 17 attached to RJN [Dkt. No. 12-1].

                                  22   II.     RES JUDICATA

                                  23           The doctrine of res judicata, or claim preclusion, “provides that a final judgment on the

                                  24   merits bars further claims by parties or their privies based on the same cause of action.” Tahoe-

                                  25   Sierra Pres. Council, Inc. v. Tahoe Reg'l Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003)

                                  26   (internal citations and quotation marks omitted). “Res judicata is applicable whenever there is (1)

                                  27
                                       8
                                  28    This led to two separate appellate court rulings, one for each judgment, in Rosenblum II and
                                       Rosenblum III.
                                                                                         8
                                   1   an identity of claims, (2) a final judgment on the merits, and (3) privity between parties.” Id.

                                   2   (internal citations and quotation marks omitted). The doctrine extends to “any claims that were

                                   3   raised or could have been raised in a prior action.” Stewart v. U.S. Bancorp, 297 F.3d 953, 956

                                   4   (9th Cir. 2002) (emphasis omitted).

                                   5           When determining whether a judgment by a California court has res judicata effect, the

                                   6   federal Full Faith and Credit Act, 28 U.S.C. § 1738, requires a California federal court to apply the

                                   7   res judicata law of California to that judgment. See San Remo Hotel, L.P. v. City & Cnty. of San

                                   8   Francisco, 545 U.S. 323, 336 (2005) (finding that the Full Faith and Credit Act “has long been

                                   9   understood to encompass the doctrines of res judicata, or 'claim preclusion,' and collateral

                                  10   estoppel, or 'issue preclusion”'); Robi v. Five Platters, Inc., 838 F.2d 318, 322 (9th Cir. 1988)

                                  11   (holding that the Full Faith and Credit Act “requires federal courts to apply the res judicata rules

                                  12   of a particular state to judgments issued by courts of that state”). The application of res judicata
Northern District of California
 United States District Court




                                  13   under California law focuses on the same three factors as the federal res judicata doctrine: “(1) A

                                  14   claim or issue raised in the present action is identical to a claim or issue litigated in a prior

                                  15   proceeding; (2) the prior proceeding resulted in a final judgment on the merits; and (3) the party

                                  16   against whom the doctrine is being asserted was a party or in privity with a party to the prior

                                  17   proceeding.” Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788, 797 (2010) (internal quotation

                                  18   marks and citations omitted). Each factor is considered below.

                                  19           A.      Identity of the Claims

                                  20           To determine whether two proceedings involve identical causes of action, California courts

                                  21   have “consistently applied the primary rights theory.” Slater v. Blackwood, 15 Cal. 3d 791, 795

                                  22   (1975). Under this theory, “the violation of a single primary right gives rise to but a single cause

                                  23   of action.” San Diego Police Officers' Ass'n v. San Diego City Emp.'s Retirement Sys., 568 F.3d

                                  24   725, 734 (9th Cir. 2009) (internal citations and quotation marks omitted). In other words, “if two

                                  25   actions involve the same injury to the plaintiff and the same wrong by the defendant[,] then the

                                  26   same primary right is at stake even if in the second suit the plaintiff pleads different theories of

                                  27   recovery, seeks different forms of relief and/or adds new facts supporting recovery.” Eichman v.

                                  28   Fotomat Corp., 147 Cal. App. 3d 1170, 1174 (1983). “What is critical to the [primary rights]
                                                                                           9
                                   1   analysis is the harm suffered; that the same facts are involved in both suits is not conclusive.” San

                                   2   Diego Police Officers' Ass'n, 568 F.3d at 734 (internal citations and quotation marks omitted).

                                   3          Federal courts apply a slightly different analysis and must determine (1) whether rights or

                                   4   interests established in the prior judgment would be destroyed or impaired by prosecution of the

                                   5   second action; (2) whether substantially the same evidence is presented in the two actions; (3)

                                   6   whether the two suits involve infringement of the same right; and (4) whether the two suits arise

                                   7   out of the same transactional nucleus of facts. Costantini v. Trans World Airlines, 681 F.2d 1199,

                                   8   1201-02 (9th Cir. 1982). “The last of these criteria is the most important.” Id. at 1202. The Ninth

                                   9   Circuit has found that satisfaction of the fourth factor alone is sufficient to establish an identity of

                                  10   claims. See Int'l Union of Operating Eng'rs-Employers Constr. Indus. Pension, Welfare and

                                  11   Training Trust Funds v. Karr, 994 F.2d 1426, 1430 (9th Cir. 1993) (citing cases finding res

                                  12   judicata bars successive claims based only on analysis of the fourth factor).
Northern District of California
 United States District Court




                                  13          This requirement is satisfied here, under both the California and federal tests; Mr.

                                  14   Rosenblum brings the same argument that Ms. Rosenblum did in Rosenblum II. 9 As the appellate

                                  15   court there articulated:

                                  16                  Plaintiff’s argument is as follows. The bankruptcy court held the lis
                                                      pendens was effective in the Marvin action. Section 405.24 provides,
                                  17                  in relevant part, “[t]he rights and interest of the claimant in the
                                                      property, as ultimately determined in the pending noticed action, shall
                                  18                  relate back to the date of the recording of the notice [of lis pendens].”
                                                      Plaintiff was awarded 100 percent of the Property in the Marvin
                                  19                  action final judgment. Therefore, she concludes, her 100 percent
                                                      interest in the Property relates back to 2002 before the Deed of Trust
                                  20                  was executed.
                                  21   Rosenblum II at 6. Mr. Rosenblum’s FAC states: “The Deed of Trust and Trustee’s Deed are out

                                  22   of the chain of the title held by Frank Rosenblum because neither he nor Jennifer Rosenblum was

                                  23   a grantor of the Deed of Trust, and it and the Trustee’s Deed were each recoded after 20 June

                                  24
                                       9
                                  25     Mr. Rosenblum also argues that since MERS’s assignment of the deed of trust to CSFB stated
                                       that was being recorded to “correct” the assignee from the March 29, 2010 assignment, it is void
                                  26   on its face because an assignment of an interest in real property cannot be corrected by recording a
                                       new assignment. Id. at ¶¶ 29-30. Instead, Mr. Rosenblum argues that the assignee must assign the
                                  27   assigned interest back to its assignor, who must then execute and, in the case of an assignment of
                                       an interest in real property, record the new assignment. Id. This precise argument was rejected by
                                  28   the appellate court in both Rosenblum II and Rosenblum III. Rosenblum II at 7-8; Rosenblum III at
                                       8-9.
                                                                                         10
                                   1   2002, the date to which plaintiff’s title ‘relate[s] back,’ as provided by Cal. Code Civ. Proc §

                                   2   405.24.” FAC at ¶ 42. There is a clear identity of claims.

                                   3          B.      Final Judgment on the Merits

                                   4          “In California, a judgment entered after the sustaining of a general demurrer is a judgment

                                   5   on the merits, and, to the extent that it adjudicates that the facts alleged do not establish a cause of

                                   6   action, it will bar a second cause of action on the same facts.” Palomar Mobilehome Park Ass'n v.

                                   7   City of San Marcos, 989 F.2d 362, 364 (9th Cir. 1993). In federal as well as California courts,

                                   8   “dismissal with prejudice is the equivalent of a final judgment on the merits, barring the entire

                                   9   cause of action.” Boeken, 48 Cal.4th at 793; see also Hells Canyon Preservation Council v.

                                  10   United States Forest Serv., 403 F.3d 683, 686 (9th Cir. 2005) (“Final judgment on the merits is

                                  11   synonymous with dismissal with prejudice”) (internal quotation marks and brackets omitted).

                                  12          Ms. Rosenblum’s claims were dismissed with prejudice in Rosenblum I, the dismissal was
Northern District of California
 United States District Court




                                  13   upheld in Rosenblum II and III, and the California Supreme Court denied Ms. Rosenblum’s

                                  14   petition for review and stated that the opinion in Rosenblum II was now final. There is no

                                  15   question that there is a final judgment on the merits.

                                  16           Mr. Rosenblum argues that these decisions were interlocutory because the quiet title

                                  17   statute requires that there to be only one judgment and that Rosenblum I ended with separate

                                  18   judgments as to U.S. Bank and MERS. Opposition at 3-5 [Dkt. No. 20]. As such, he contends

                                  19   that the separate judgments do not constitute a final judgment on the merits and that the state

                                  20   appellate court lacked jurisdiction to hear the appeals (which Ms. Rosenblum herself filed). Id.

                                  21   This argument is wholly without merit and the state appellate court rejected it in Rosenblum III.

                                  22   To the extent that this argument represents a collateral attack on the judgments in Rosenblum I and

                                  23   the opinions of the state court of appeals in Rosenblum II and III, I am prohibited from hearing

                                  24   these de facto appeals of state court decisions under the Rooker-Feldman doctrine. See Noel v.

                                  25   Hall, 241, F.3d 1148, 1163-1164 (9th Cir. 2003). The only place Rosenblum II and III may be

                                  26   challenged is at the California Supreme Court, and that court has already rejected Ms.

                                  27   Rosenblum’s petition for review.

                                  28
                                                                                          11
                                   1           C.      Privity Between the Parties

                                   2           To determine privity, California “courts examine the practicalities of the situation and

                                   3   attempt to determine whether plaintiffs are sufficiently close to the original case to afford

                                   4   application of the principle of preclusion.” Armstrong v. Armstrong, 15 Cal. 3d 942, 951 (1976)

                                   5   (internal citations and quotation marks omitted). In federal and California courts, privity exists

                                   6   when the party involved is “so identified in interest with another that he represents the same legal

                                   7   right.” Zaragosa v. Craven, 33 Cal. 2d 315, 318 (1949) (internal citations and quotation marks

                                   8   omitted); see also Tahoe-Sierra, 322 F.3d at 1081 (stating that privity between parties exists when

                                   9   parties in both actions are identical or substantially identical, “that is, when there is sufficient

                                  10   commonality of interest”) (internal citations and quotation marks omitted).

                                  11           Mr. Rosenblum stated that Ms. Rosenblum conveyed her interest in the Subject Property

                                  12   by grant deed to both of them on August 29, 2012. FAC at ¶ 32. Under both federal and state
Northern District of California
 United States District Court




                                  13   law, this is sufficient to find that there is privity between Mr. and Ms. Rosenblum in this action for

                                  14   the purposes of res judicata. In re Schimmels, 127 F.3d 875, 881 (9th Cir. 1997) (a “non-party

                                  15   who has succeeded to a party's interest in property is bound by any prior judgment against the

                                  16   party”) (internal citation omitted); Bernhard v. Bank of Am. Nat. Tr. & Sav. Ass'n, 122 P.2d 892,

                                  17   894 (1942) (“A privy is one who, after rendition of the judgment, has acquired an interest in the

                                  18   subject matter affected by the judgment through or under one of the parties, as by inheritance,

                                  19   succession, or purchase.”).

                                  20           Because all three elements necessary for res judicata are satisfied, the doctrine applies.

                                  21   Mr. Rosenblum is precluded from asserting these claims against defendants. There is no need to

                                  22   consider defendants' other arguments for dismissal. Their motion to dismiss is granted.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          12
                                   1                                             CONCLUSION

                                   2          Including appeals and requests for rehearing, this is the sixth or seventh time plaintiff or

                                   3   his wife have tried to escape the effects of Hatfield’s encumbrance on the Subject Property. No

                                   4   amendment could avoid the res judicata effect of the prior proceedings. Plaintiff’s claims are

                                   5   dismissed with prejudice.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 7, 2019

                                   9

                                  10
                                                                                                    William H. Orrick
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
